Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Non-elected claim 5 has been canceled.

Delete the present ABSTRACT filed on 08/30/2019 and insert the following new ABSTRACT.
--Provided are sodium hypochlorite pentahydrate crystals capable of long-term storage that have improved stability of sodium hypochlorite pentahydrate, which is effective as an oxidizing 5 agent or bactericide, in the vicinity of normal temperatures, and a method for producing the same. The sodium hypochlorite pentahydrate crystals are such that peaks appear at the locations of the angles of diffraction described in Table 1 of claim 1 over a range of 10° < 20 (angle of diffraction) < 65° as measured by powder X-ray diffraction using a Cuka radiation source.--. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-4, drawn to sodium hypochlorite pentahydrate crystals having specific angles of diffraction, as set forth in the claims, were elected without traverse in the response filed 02/08/22. In order to put the application in condition for allowance, the non-elected independent claim 5 is canceled. The method for producing sodium hypochlorite pentahydrate crystals in independent claim 5, was not subjected to rejoinder because it does not contain all the limitation of elected claims 1-4. The old abstract was deleted because it was improperly written in two paragraphs. The new abstract is the same as the old abstract, but it is in the form of one paragraph.
Representative prior-art references that all disclose sodium hypochlorite pentahydrate crystals are: 1) JP 2014-169215 A, 2) JPS4842796 (B1), 3) JP 200029000 3 A, 4) WO 2016/201397 and 5) WO 2014/070928 A2 and 6) U.S. Patent Number 9,434616. 
Applicant’s claims are deemed to be clearly patentable over all said prior-art references because none of said references describe a crystalline form of sodium hypochlorite pentahydrate which have the claimed angles of diffraction as measure by powder X-ray diffraction, as set forth in Applicant’s claims 1-4. In addition, applicant’s TABLE 8 on page 18 of the specification, sets forth evidence that sodium hypochlorite pentahydrate crystals according to applicant’s invention have superior storage stability at around room temperature than do sodium hypochlorite pentahydrate crystals that fall .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1764